DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 4/16/2021, applicant has submitted an amendment filed 7/16/2021.
Claim(s) 1-3, 6-25, has/have been amended.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rochelle Lieberman on 7/28/2021 (telephone conversations discussing the amendments were conducted with Rochelle Lieberman and David Taylor on 7/21/2021, final confirmation and authorization for the claim amendments below was given on 7/28/2021 by Rochelle Lieberman).

The application has been amended as follows: 
Amend the claims as follows:


(Previously Presented) A computer implemented method comprising:
representing a natural language passage as a plurality of natural language tokens and analyzing the natural language passage in natural language form, including applying one or more natural language input tokens representing a candidate question against one or more passage tokens represented as one or more natural language passage tokens;
generating a structure including one or more matching entries identifying the one or more input tokens and the one or more passage tokens matching one another;
representing the one or more input tokens identified by the one or more matching entries in a first compact form;
representing the one or more passage tokens identified by the one or more matching entries in a second compact form;
leveraging the structure and iteratively associating the one or more input tokens and the one or more passage tokens matching one another; 
determining a first count of the one or more matching entries that are qualified by a closeness criteria and a second count of one or more entries of the one or more passage tokens subjected to evaluation and that are qualified by the closeness criteria;
calculating an alignment of the natural language passage to the candidate question represented by the one or more input tokens, the calculating including assessing a ratio of the first count and the second count as a confidence value; and
returning a candidate answer and the confidence value, wherein the candidate answer is from the natural language passage.

(Previously Presented) The method of claim 1, wherein the representing the one or more input tokens in a first compact form includes representing the one or more input tokens as a first bitfield, and wherein the representing the one or more passage tokens in a second compact form includes representing the one or more passage tokens as a second bitfield. 

(Currently Amended) The method of claim 2, further comprising identifying an index in the structure

(Original) The method of claim 3, further comprising performing a first bitwise operation using the first and second bitfields, including expanding bits set in the third bitfield, wherein the expansion includes setting all bits within a range that match a first criteria.  

(Original) The method of claim 4, further comprising performing a second bitwise operation using the third bitfield, including discounting when only a single token is found in a multiple token search.

(Previously Presented) The method of claim 3, further comprising applying the closeness criteria as a qualifier in identifying the one or more input tokens and the one or more passage tokens matching one another, and projecting the closeness criteria onto one or more bitfield representations.

(Previously Presented) A computer program product for identifying and evaluating candidate passage responses, the computer program product comprising: 
	a computer readable storage medium having program code embodied therewith, the program code executable by a processor to:
represent a natural language passage as a plurality of natural language tokens and analyze the natural language passage in natural language form, including apply one or more natural language input tokens representing a candidate question against one or more passage tokens represented as one or more natural language passage tokens;
generate a structure including one or more matching entries identifying the one or more input tokens and the one or more passage tokens matching one another;

leverage the structure and iteratively associate the one or more input tokens and the one or more passage tokens matching one another;
determine a first count of the one or more matching entries that are qualified by a closeness criteria and a second count of one or more entries of the one or more passage tokens subjected to evaluation and that are qualified by the closeness criteria; and
calculate an alignment of the natural language passage to the candidate question represented by the one or more input tokens, the calculation including an assessment of a ratio of the first count and the second count as a confidence value; and 
return a candidate answer and the confidence value, wherein the candidate answer is from the natural language passage.

(Previously Presented) The computer program product of claim 7, wherein the program code executable by the processor to represent the one or more input tokens in a first compact form includes program code executable by the processor to represent the one or more input tokens as a first bitfield, and wherein the program code executable by the processor to represent the one or more passage tokens in a second compact form includes program code executable by the processor to represent the one or more passage tokens as a second bitfield.

(Currently Amended) The computer program product of claim 8, further comprising program code to identify an index in the structure 

(Previously Presented) The computer program product of claim 9, further comprising program code to perform a first bitwise operation using the first and second bitfields, 

(Previously Presented) The computer program product of claim 10, further comprising program code to perform a second bitwise operation using the third bitfield, including program code to perform a discount when only a single token is found in a multiple token search.

(Previously Presented) The computer program product of claim 9, further comprising program code to apply the closeness criteria as a qualifier in identifying the one or more input tokens and the one or more passage tokens matching one another, and project the closeness criteria onto one or more bitfield representations.

(Previously Presented) A computer system comprising:
a processing unit operatively coupled to memory; and
an artificial intelligence (AI) platform in communication with the processing unit, the AI platform to identify and evaluate candidate passage responses, including:
a natural language (NL) manager configured to represent a natural language passage as a plurality of natural language tokens and analyze the natural language passage in natural language form, including configured to apply one or more natural language input tokens representing a candidate question against one or more passage tokens represented as one or more natural language passage tokens;
a structure manager operatively coupled to the NL manager, the structure manager configured to generate a structure including one or more matching entries identifying the one or more input tokens and the one or more passage tokens matching one another;
a token manager configured to: 
represent the one or more input tokens identified by the one or more matching entries in a first compact form and to represent the one or 
leverage the structure and iteratively associate the one or more input tokens and the one or more passage tokens matching one another; and
determine a first count of the one or more matching entries that are qualified by a closeness criteria and a second count of one or more entries of the one or more passage tokens subjected to evaluation and that are qualified by the closeness criteria; and
a director configured to:
calculate an alignment of the natural language passage to the candidate question represented by the one or more input tokens, including to assess a ratio of the first count and the second count as a confidence value; and 
return a candidate answer and the confidence value, wherein the candidate answer is from the natural language passage value.

(Previously Presented) The system of claim 13, wherein the token manager configured to represent the one or more input tokens in a first compact form includes the token manager being configured to represent the one or more input tokens as a first bitfield, and wherein the token manager configured to represent the one or more passage tokens in a second compact form includes the token manager being configured to represent the one or more passage tokens as a second bitfield.

(Currently Amended) The system of claim 14, wherein the structure manager is configured to identify an index in the structure

(Previously Presented) The system of claim 15, wherein the director is configured to perform a first bitwise operation using the first and second bitfields, including expanding 

(Previously Presented) The system of claim 16, wherein the director is configured to perform a second bitwise operation using the third bitfield, including to perform a discount when only a single token is found in a multiple token search.

(Previously Presented) The system of claim 15, wherein the director is configured to apply the closeness criteria as a qualifier in identifying the one or more input tokens and the one or more passage tokens matching one another, and to project the closeness criteria onto one or more bitfield representations.

(Previously Presented) A computer implemented method comprising:
analyzing a passage in natural language form, including identifying one or more passage tokens and one or more input tokens matching one another; 
generating a structure representing the analyzed passage, the structure including one or more matching entries identifying the one or more input tokens and the one or more passage tokens matching one another;
representing the one or more input tokens identified by the one or more matching entries and the one or more passage tokens identified by the one or more matching entries in a first compact form and a second compact form, respectively;
leveraging the structure and iteratively associating the one or more input tokens and the one or more passage tokens matching one another;
determining a first count of the one or more matching entries that are qualified by a closeness criteria and a second count of one or more entries of the one or more passage tokens subjected to evaluation and that are qualified by the closeness criteria;
calculating an alignment of the passage to the one or more input tokens, including assessing a ratio of the first count and the second count as a confidence value; and 
returning data from the passage qualified by the one or more input tokens with the confidence value.

(Currently Amended) The method of claim 19, wherein: 
	the representing the one or more input tokens in a first compact form includes representing the one or more input tokens as a first bitfield, 
	the representing the one or more passage tokens in a second compact form includes representing the one or more passage tokens as a second bitfield; and
	the method further comprises identifying an index in the structure

(Previously Presented) The method of claim 20, wherein the method further comprises performing a first bitwise operation using the first compact form of the one or more input tokens and the second compact form of the one or more passage tokens, including expanding bits set in the third bitfield, wherein the expansion includes setting all bits within a range that match a first criteria.

(Original) The method of claim 21, further comprising performing a second bitwise operation using the third bitfield, including discounting when only a single token is found in a multiple token search.

(Previously Presented) A computer program product for identifying and evaluating candidate passage responses, the computer program product comprising:
	a computer readable storage medium having program code embodied therewith, the program code executable by a processor to:
analyze a passage in natural language form, including identifying one or more passage tokens and one or more input tokens matching one another; 
generate a structure representing the analyzed passage, the structure including one or more matching entries identifying the one or more input tokens and the one or more passage tokens matching one another;
represent the one or more input tokens identified by the one or more matching entries and the one or more passage tokens identified by the one or more matching entries in a first compact form and a second compact form, respectively;

determining a first count of the one or more matching entries that are qualified by a closeness criteria and a second count of one or more entries of the one or more passage tokens subjected to evaluation and that are qualified by the closeness criteria;
calculate an alignment of the passage to the one or more input tokens, including assessing a ratio of the first count and the second count as a confidence value; and 
return data from the passage qualified by the one or more input tokens with the confidence value.

(Currently Amended) The computer program product of claim 23, further comprising program code executable by the processor and configured to identify 

(Previously Presented) The computer program product of claim 24, wherein the computer program product further comprises program code executable by the processor to perform a bitwise operation, the bitwise operation selected from the group consisting of: a first bitwise operation using the first compact form of the one or more input tokens and the second compact form of the one or more passage tokens and a representation of the structure, and a second bitwise operation using the representation of the structure and discounting when only a single token is found in a multiple token search.


Response to Arguments
For clarification, the 112(f) interpretations (repeated below) are not rejections.  They are indications that elements of claims 13 and 15-18 are interpreted, by the examiner, as invoking 112(f), given the claim language used to recite those elements.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The “processing unit”, “artificial intelligence (AI) platform”, “natural language (NL) manager”, “structure manager”, “token manager”, and “director” in claims 13 and 15-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Analysis - 35 USC § 101
	For clarity of the record, NO rejections under 101 are required for claims 7-12 and 23-25 because paragraph 60 of the Specification excludes transitory embodiments from the scope of “computer readable storage medium”.

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

As per Claim(s) 1 (and similarly claims 7, 13, 19, and 23, the prior art of record does not teach or suggest the combination of all limitations in claim(s) [1], including (i.e. in combination with the remaining limitations in claim[s] [1]) generating a structure representing the analyzed passage, the structure including one or more entries identifying matching input and passage tokens, representing the one or more input tokens and the one or more passage tokens in compact form, leveraging the structure and iteratively associating the one or more input tokens and matching passage tokens as an index representation, determining a first count of matching token entries qualified by a closeness criteria and a second count of evaluated token entries qualified by the closeness criteria, calculating an alignment of the passage to a candidate question represented by the one or more input tokens/the one or more input tokens, including assessing a ratio of the first count and the second count as a confidence value.
	The prior art teaches/suggests the following:
I. Generating a score indicating how well a passage answers a question, including by generating encoded representations for each passage token of an input text passage.
2018/0114108 teaches “receiving an input text passage and an input question string; processing the input text passage using an encoder neural network to generate a respective encoded representation for each passage token in the input text passage; at each time step: processing a decoder input using a decoder neural network to update the internal state of the decoder neural network; and processing the respective encoded representations and a preceding output of the decoder neural network using a matching vector neural network to generate a matching vector for the time step; and generating an answer score that indicates how well the input text passage answers a question posed by the input question string” (Abstract).  Paragraph 22 describes “An input passage is a sequence of tokens, referred to in this specification as passage tokens, that each represent n-grams, i.e., characters, words, sub-words, and so on. For example, the passage 102 may be a phrase, a sentence, a paragraph, or another text segment extracted from a source document”.  In this reference the representation/”structure” is a representation of characters/words/sub-words (not a representation of the passage).
II. vector (compact) representation of tokens used to determine semantic similarity between a token and candidates
	10733383 teaches “determining a ranking for candidates based at least in part on a semantic similarity between a token and each of a set of candidates… the word2vec or GloVe vector of the token and the embedding vector of the target candidate are used 
	2018/0075348 teaches “tokens input into the long short-term memory neural network may be converted into individual vectors by at least encoding the tokens using one or more encoding techniques. For example, a token may be encoded using one-hot encoding, word2vec, and/or the like. Applying one-hot encoding to encode a token may generate a vector representation of the token that corresponds to a ranking of that token relative to other tokens in the training instruction sequences. The ranking of the token may correspond to a frequency at which the token appears in the training instruction sequences. Alternately or additionally, a token may be encoded using word2vec, which may generate a vector representation of the token that corresponds to a context in which the token appears in the training instruction sequences. Representing tokens in 
III. Matching tokens.
	9367608 teaches “the text content is first divided into a plurality of segments, such as one or more words or phrases or sentences or paragraphs, etc. Tokens in each segment are checked with the dataset. Instead of counting the total number of tokens that match a property term, a method in which context information is mostly lost, a better method is to count the number of segments that contain at least one matching token. The total number of segments that contain at least one matching token can be used for the calculation of the relevance score, or it can also be divided by the total number of segments in the text content” (checking tokens in a plurality of segments with a dataset to determine a number of segments that contain at least one matching token).
2005/0131872 teaches “One such recognizer is a word or token match recognizer. The system matches query input words or tokens with words stored in a database and categorizes those words with a confidence level. The confidence level is derived from database records that define a history of user ratings for use previously submitted queries” (paragraph 6, i.e. matching query words/tokens with database words)
2011/0047171 teaches “A query is matched to a pattern, which is used to generate the expression, as well as determine to which structured data store the query is routed. Tokens (e.g., words) in the query are processed against a dictionary of token classes (sets of tokens) and patterns (sets of token classes) to annotate the query to 
IV. Ratio of matching to total.
	2006/0241934 teaches “After the processing of all characters (No in step S810), the similarity calculating unit 104 calculates the ratio of the matching characters as the degree of similarity, in other words, divides the counter value by the total number of the characters in the Chinese translation counted up in step S801, and supplies the obtained quotient as an output” (paragraph 72).  Paragraph 73 also describes where a word is supplied as a Japanese input and a degree of similarity between a Chinese translation C223 and a synonym J321 is 0.5 (number of matching characters divided by total number of characters).  This reference refers to comparing two character sequences, and where a similarity measure is based on a ratio between a number of characters in the two character sequences that match and the total number of characters (which is logically the number of characters that are compared/”evaluated”)
	7260773 teaches “a determination of the similarity measure by forming a ratio of matching words to total words, wherein the ratio includes words in the first and second text subsections and in the first and second headers”.
2009/0240650 teaches “if more than one ontology concept matches the word, the most approximate ontology concept is determined by using the ratio of "the number of 
8631007 teaches “example way for evaluating similarity among ad phrases related to a query term and, in turn, evaluating whether the query term is ambiguous” where “The similarity value can be a function of this number of matching URLs (50). An example function can be the ratio between the number of matching URLs and the total number of URLs among the ad phrases. For example, a cosine similarity metric can be used, so that the measure of similarity is in the range of 0 to 1”
	2019/0272296 teaches “determining 430 a first score for a first candidate database query from the set of candidate database queries. The first score may be based on a match between one or more words of the string and a token of the respective sequence of tokens of the candidate database query. For example, the first score may be determined 430 based on a type of the match (e.g., exact match, partial match, phonetic match, stemmed match, abbreviation, or association). For example, the first score may be determined 430 based on a fraction of a token string length that is covered by a matched fragment of the string. For example, the first score may be determined 430 based on a fraction of total inverse document frequency for words in token text is covered by a matched fragment of the string. In some implementations, the first score is determined 430 based on a first inverse document frequency of an unmatched word of the string and a second inverse document frequency of a matched word of the string (e.g., the first score may be proportional to a ratio of the first inverse document frequency to the second inverse document frequency). In some implementations, the first score is determined based on usage data for the token of the 
	2015/0169582 teaches where presence of all query terms in a document will increase a ratio and vice versa, where the ratio is a normalized ratio of the number of query terms from q found in a document d and the total number of terms in the query d (paragraph 52).  This ratio does not appear to be a ratio of a first count of matching token entries qualified by a closeness criteria and a second count of evaluated token entries qualified by the closeness criteria.  
	2017/0228372 teaches “Two important information retrieval systems performance measures are "precision" and "recall". Given a particular query, a set of items in the repository, and an a priori knowledge of document relevancy so that each item is known to be either relevant or non-relevant for a given query, "precision" measures the ratio between the number of relevant items included in the set of query results and the total number of the set of results, while "recall" measures the ratio between the number of relevant items in the set of results and the total number of relevant items in the repository” (paragraph 4)
V. Leveraging
2012/0296891 teaches “The semantic space can be leveraged for automatic sampling evaluation” and “processing system 100 can leverage a semantic space for concept searches”.  This appears to use the word “leverage” in the sense that the semantic space is used for sampling evaluation and concept searches, and not where semantic space is leveraged (i.e. processed in a particular way).

Upon further search:
2020/0012543 teaches “Next, the guide provision program 600 obtains a ratio of the number of matched words 702 to the number of words 701 which is the number of words included in each guide, and sets the ratio as the similarity score 703. Since the number of words of the guide whose guide ID is "G1" is "3" and the number of matching words of the guide whose guide ID is "G1" and the event whose event ID is "E 1" is "2", the similarity score 703 of the guide message whose guide ID "G1" and the event message of the event whose event ID is "E1" is 2/3=0.67” (paragraph 78).  In this reference, the number of words included in the guide is not qualified by a closeness criteria.
2021/0080942 teaches “For example, when two nodes are compared, it is considered that a ratio W of the number of matching words in the description contents of each node to the total number of words, a relation score S corresponding to the type of the connected node (see a relation score table 200 illustrated in FIG. 7), and a distance L between the components in the structural development illustrated in FIG. 3 are used” (paragraph 55).
2019/0163692 teaches “In some implementations, for a message Q and a sentence S, the word matching similarity h.sub.WM may be determined based on a ratio of the number of non-stop words occurring in both Q and S and the number of non-stop words in Q. Generally, a stop word is a word which does not contain important significance, and the stop word is generally filtered out before or after natural language processing. The stop words include, but are not limited to "a", "do", "is", "to", "which", or the like. Alternatively, or in addition, each non-stop word in Q may have a correspond weight depending on the importance thereof, and the word matching similarity h.sub.WM may be determined based on the respective weight of each non-stop word in Q” (paragraph 41).  In this reference, the number of non-stop words occurring in both Q and S can be interpreted as where Q and S include word “tokens” that “match”, and the message appears to be a received message (analogous to a query) whereas the sentence appears to be a response (see Figure 6), where the independent claims of this application appear to include a number/count of tokens/entries of the passage (the document from which the answer is obtained, not the query) and the number of non-stop words do not appear to be qualified by closeness/similarity/matching/distance criteria.
2019/0272296 teaches “The technique 400 includes determining 430 a first score for a first candidate database query from the set of candidate database queries. The first score may be based on a match between one or more words of the string and a token of the respective sequence of tokens of the candidate database query. For example, the first score may be determined 430 based on a type of the match (e.g., exact match, partial match, phonetic match, stemmed match, abbreviation, or 
2020/0192924 teaches “FTNU may measure how fully the interpretation uses the input string, with lower values being preferred. FTNU may be determined as a simple ratio of the tokens (words) in the input string that do not participate in any entity match (keyword or metadata) compared to the total number of tokens. For example, FTNU(j)=(Sum_(k=1 . . . N where there is no i for which b_i,j<=k<=e_i,j) 1)/N” (paragraph 60).
2017/0277668 teaches “From the area of linguistics, another readability feature that is used to characterize the nature of text is called a type -token ratio feature. A type 
2018/0197001 teaches “The ingested data is processed and stored in a data repository 304. The processing can include, but is not limited to, indexing, concordance, stop word processing, bigram processing, dispersion analysis, lexical richness analysis ( ratio of distinct words to total words), disambiguation, part-of-speech analysis, and/or anaphora resolution (the process of identifying what a pronoun or noun phrase refers to).” (paragraph 39)
2019/0303273 teaches “When determining and understanding variations within the language for domain specific categories the domain specific evaluation system 118 may generate a Yule's characteristic. The Yule's characteristic provides a type to token ratio (TTR) designed to avoid the issue of text length. FIG. 4 shows an example Python programming language implementation for an operation for calculating Yule's I (the inverse of Yule's Characteristic K) as a measure of lexical diversity. Lexical diversity provides a type to token ratio of a given text as a ratio of different unique word stems to a total number of works” (paragraph 44).
2017/0024311 teaches “The relationships found through the analysis of the test cases themselves and the domain specific documentation of a domain specific corpus may be scored according to the types of relationships (direct/indirect), the number of instances of the relationship found, and the like. For example, in some illustrative embodiments, relationships found through analysis of the test cases themselves are given a higher score or weight than those found through analysis of design documents or other documentation in a domain specific corpus. The candidate relationships may further be scored by searching the domain specific corpus and/or other related corpora for further evidence in support of the relationship being a valid relationship between elements of a test case, e.g., looking at the number of occurrences of the elements of a candidate relationship within the corpus, looking at the number of occurrences of both elements within close proximity to each other in documents of the corpus, looking at various ratios of the occurrences, e.g., ratio of number of times elements A and B are separately mentioned to the number of times elements A and B are both mentioned in the same portion of text, etc. The resulting scores may be compared to one or more thresholds and the relationships meeting or exceeding the one or more thresholds may be maintained as a subset of relationships that are likely to require re-execution for a particular proposed requirement change” (paragraph 112).
2019/0103111 teaches “For each matched intent, if the matching keyphrases are only "low priority", then the match is also marked "low priority". Additionally, the system computes the ratio between the length of the matching keyphrases and the length of the message, as a proxy score. If this ratio is high (e.g., higher than a predefined threshold), then the system is reasonably confident that this match is good quality. If there is no 
9129022 teaches “calculating a ratio distance value, the ratio distance value defining a number of entries in which a maximum number of entries from a same entity is allowed based on the ratio of the matching entries corresponding to the businesses to the matching entries corresponding to the individual users in the result set” (claim 10).
2019/0227823 teaches “wherein identifying through translation whether the non-principal language text forms the first word pair with its adjacent principal language text comprises: translating the non-principal language text into the principal language text, or translating the adjacent principal language text into the non-principal language text; determining a matching degree between the non-principal language text and the adjacent principal language text, wherein the matching degree comprises editing distance data determined based on a translation result, a similarity of word vectors, and/or the number of co-occurrences in the text, the editing distance data comprises an editing distance between the translated text and the adjacent text, or a ratio of the editing distance to a length of the translated text; calculating a probability that the non-principal language text forms the first word pair with its adjacent principal language text according to the matching degree; and determining whether the non-principal language text forms the first word pair with its adjacent principal language text according to the probability” (claim 4).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249.  The examiner can normally be reached on M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






EY 7/28/2021
/ERIC YEN/Primary Examiner, Art Unit 2658